Citation Nr: 1417884	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  10-03 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a skin rash. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 2003 to June 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In August 2009 and January 2010 statements, the Veteran describes having a skin rash that itches and becomes worse when he sweats.  He reports that a doctor in the military told him that the rash would never go away and would come back every six to eight months.  The Veteran also reports being given extra doses of medication for when the rash returned, which he took in between his June and September 2008 VA examinations.  The Veteran's service treatment records include a December 2007 post-deployment health assessment in which the Veteran noted skin diseases or rashes as a condition related to his deployment.  A provider review contained in that assessment notes:  "Occasional rash first noted while in Iraq.  Not a big concern."  

In a June 2008 VA examination the examiner noted a "rash of unknown origin" characterized by "numerous scattered erythematous circular lesions to the abdomen, groin area, and lower back" with "no central clearing," which were not scaly, and no evidence of infection.  The examiner did not diagnose a skin condition or address the cause of the rash or any possible relationship between the rash and service.  The Veteran was examined again in September 2008 and had no rash or skin lesions upon examination.  The examiner did not offer an opinion as to the cause of the rash present in June 2008 or any possible relationship between the rash and service.  

In light of the Veteran's report of a recurring rash that first occurred during service, the Board finds that another examination is warranted, to include an opinion as to the cause of the Veteran's rash and any possible relationship to his service.  If possible, the examination should be conducted when the Veteran's skin condition is in an active phase.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter asking him to provide additional details regarding his in-service treatment for a rash, such as approximate date(s) and location(s) of treatment and the name of any doctor(s) seen or medication(s) prescribed, if known.  Based on any information received, make appropriate attempts to obtain records of such treatment and associate them with the claims file.  If the Veteran provides further details and records of such treatment are not obtained, provide the Veteran and his representative notice in accordance with 38 C.F.R. § 3.159(e) (2013).  

Obtain and associate with the claims file records of any VA treatment after October 2009.  

2.  After allowing an appropriate time for the Veteran to respond and obtaining any records, schedule the Veteran for a VA examination with an examiner who has not previously examined the Veteran and provide the examiner with the claims file.  Attempts should be made to schedule the examination for a time when the Veteran's skin rash is in an active phase.  The examiner is asked to accomplish the following: 

(a)  Review the claims file and state that it was reviewed.  

(b)  Interview the Veteran regarding the history of his skin rash, including symptoms and approximate dates of active periods, and record the information in the examination report.  The examiner is advised that the Veteran is competent to report symptoms and treatment and that his reports must be taken into account in formulating the requested opinions.  

(c)  Diagnose any skin conditions.  

(d)  Provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any skin condition had onset during or is caused by the Veteran's military service, to include an opinion as to whether any current condition is a recurrence of the skin rash experienced during service.

(e)  Provide a clear explanation for any opinion, including discussion of the facts of the Veteran's case and any medical studies or literature relied upon.  If an opinion cannot be given without resorting to mere speculation, explain why that is the case.

3.  After the development requested has been completed, review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, implement corrective procedures at once.  

4.  After completing the above development and any other development deemed appropriate, readjudicate the claim that is the subject of this Remand.  If the benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the claims file to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



